      Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

THERMOLIFE INTERNATIONAL, LLC,

                 Plaintiff,          Case No. 6:21-cv-00144-ADA

           v.

HUMAN POWER OF N COMPANY, d/b/a
HUMANN, f/k/a NEOGENIS LABS, INC.,

                 Defendant.



            PLAINTIFF THERMOLIFE INTERNATIONAL, LLC’S
         OPPOSITION TO DEFENDANT’S EMERGENCY APPLICATION
                 FOR TEMPORARY RESTRAINING ORDER
         Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 2 of 13




        In advance of the Court’s hearing on April 9, ThermoLife files this response to HumanN’s

application for an emergency temporary restraining order (“TRO”). ThermoLife will fully respond

to HumanN’s motion for a preliminary injunction under the Local Rules or as scheduled by the

Court, if the Court entertains it.

        HumanN asks this Court to do something never done before: issue an emergency TRO

under the guise of an “anti-interference” injunction to immediately bar a patentee from certain

forms of communications with a potential third-party defendant, with whom the patentee

conditionally settled, and that potential defendant’s outside counsel. There is (1) no “emergency”

to justify the requested immediacy of such extraordinary relief; nor is there (2) any facially

plausible ground to award it in the first instance, for any amount of time.

        First, the sole alleged harm in HumanN’s TRO application is that it has to make a decision

to participate in the deliberative process with Amazon’s outside patent counsel by the April 23,

2021 deadline that Amazon set. But HumanN’s motion for a preliminary injunction can be fully

briefed in advance of that deadline. And HumanN’s requested relief does not even solve its alleged

harm: HumanN seeks to enjoin ThermoLife from “taking any action to further pursue evaluation”

by Amazon. But Amazon set that deadline, and HumanN, as an Amazon seller, has to respond to

it regardless of what actions ThermoLife does or does not take. But there is no action for

ThermoLife to take between now and April 23, 2021. ThermoLife’s next upcoming deadline, per

the Amazon contract, is nearly a month later, at the very the earliest. There is simply no basis for

an emergency TRO to issue.

        Second, an “anti-interference” (or “anti-suit”) injunction here requires a “judicial

proceeding” that might interfere with the Court’s jurisdiction to decide the patent claims before it.

HumanN admits that. But HumanN’s application concerns an internal business decision by




                                                 1
         Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 3 of 13




Amazon—a third party not before this Court—to decide if it wants to continue to sell some of

HumanN’s products. Amazon’s decision is not a court proceeding and it has no impact on this

Court’s jurisdiction or practical ability to adjudicate infringement, validity, or damages. It is

simply a business decision by a private third-party to decide what products it wants to sell. And

HumanN presumably has even agreed to Amazon’s policies as a condition of selling on the

website. If it dislikes them, it has to resolve that dispute with Amazon directly (and, it seems,

through binding arbitration). HumanN cites no authority for its unprecedented request that the

Court enjoin Amazon’s internal business decisions—when there are no claims against Amazon—

under the guise of an “anti-suit injunction.” And there is none.1

I.     STATEMENT OF FACTS

       A.      The Amazon “Utility Patent Neutral Evaluation” Process

       Third-party sellers on Amazon.com voluntarily subject themselves to expansive and

detailed terms to use Amazon’s services and website. For example, Amazon’s “Services Business

Solutions Agreement” requires third-party sellers to license certain IP, to not infringe others’ IP,

and consent to “binding arbitration” for “any dispute with Amazon or its Affiliates or claim relating

in any way” to Amazon’s services and the third-party’s use of those services.                     See

https://sellercentral.amazon.com/gp/help/external/help.html?itemID=1791&ref=efph_1791_cont

_home. Traditionally, Amazon has enforced such business terms on sellers by allowing for easy

reporting of IP infringement and taking down infringing products, but based on unseen internal

infringement                                       analysis.                                      See


1
  An “anti-interference injunction” is a new form of injunction involving an attempt to enjoin a
party from enforcing an anti-suit injunction (i.e., an “anti-anti-suit injunction”). See Ericsson Inc.
v. Samsung Elecs. Co., No. 2:20-cv-380-JRG, 2021 WL 89980 (E.D. Tex. Jan. 1, 2021). On that
basis alone, it has no applicability here. And HumanN’s motion also seeks novel relief by applying
the anti-suit injunction framework, which is meant to halt participation in foreign judicial
proceedings, to a non-judicial private corporation’s business dealings.

                                                  2
         Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 4 of 13




https://sellercentral.amazon.com/gp/help/external/help.html?itemID=U5SQCEKADDAQRLZ&r

ef=efph_U5SQCEKADDAQRLZ_cont_home.

       In 2019, however, Amazon started a pilot program—the “Utility Patent Neutral

Evaluation” or UPNE for short—through which it started to impose new terms on certain third-

party sellers who were reported as selling infringing goods on Amazon.com, in order “[t]o

efficiently resolve claims that third-party product listings infringe utility patents” and absolve the

liability risk to Amazon of continuing to sell and host potentially infringing products on its website.

(Mot. Ex. 2 at 1).

       The UPNE is not a judicial proceeding. In that UPNE process, after a patentee has

reported infringement by a third-party seller (like ThermoLife did here to Amazon), Amazon, in

its business discretion, can invite the patentee to (1) release Amazon from liability for infringement

of one patent-at-issue (which ThermoLife did here with respect to the ’968 patent) in exchange for

(2) Amazon hiring independent outside patent counsel (an “Evaluator,” as Amazon calls them) to

assist Amazon in determining whether a third-party seller’s goods infringe. (See Mot. Ex. 2). If a

patentee accepts Amazon’s invitation and releases Amazon from liability, then Amazon will

require the third-party seller (along with the patentee) to brief Amazon’s chosen outside patent

counsel on one claim of one patent, and then outside counsel will then tell Amazon whether or not

they believe that the third-party good likely infringes. Amazon instructs its outside patent counsel

in that process to streamline the analysis by, as the law supports, assuming the validity of the one

claim at issue and advising Amazon only as to whether the third-party seller’s product practices

the claim on a straightforward essentially “yes/no” basis. The whole process takes approximately

3-4 months. Thus, the UPNE terms are simply a way for Amazon to get an efficient opinion of

outside counsel to make the internal business risk analysis and decision regarding whether or not




                                                  3
         Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 5 of 13




to continue hosting certain products.

       The April 23, 2021 Date. Amazon gives the seller three weeks to agree to those new terms

for continuing to sell its potentially infringing goods on Amazon.com (here, for HumanN, until

April 23). If the seller elects to refuse those new terms of sale and does not want to engage with

Amazon’s outside patent counsel, Amazon will make the business decision to stop the seller from

selling on Amazon. If the seller agrees, then Amazon will abide by its outside patent counsel’s

recommendation on likelihood of infringement one way or the other (a decision the settling

patentee has to live with, without appeal).

       The UPNE settlement process respects the jurisdiction of courts.            Third-party

sellers on Amazon are not without recourse against the new UPNE terms that Amazon can choose

to impose on their sales. First, if they do not like Amazon’s new terms for continuing to sell its

goods (like HumanN seems to here), they can arbitrate with Amazon for (presumably) breach of

contract—which they are bound to do. Second, they can stop selling with Amazon and move their

business to another ubiquitous online platform, like eBay or Walmart. Or third, they can go

through with the process and, if Amazon’s counsel says that their good likely infringes, they can

go to the PTO or a federal court and get a judgment of invalidity or noninfringement. Amazon

says in its UPNE terms that it will respect such a judgment of the PTO or the Court—not interfere

with it—and abide by it over its counsel’s advice. (See Mot. Ex. 2). Indeed, Amazon requires the

parties to the process to agree that they will not seek any discovery or use any documents from the

UPNE in any judicial proceeding. (See id.).

       B.      The Requested TRO

       HumanN’s TRO request is sweepingly broad. It covers every patent ThermoLife owns

(not just the ones in suit over which this court has jurisdiction) and covers every SuperBeets,

BeetElite, and Neo40 product (when the Amazon UPNE—contrary to HumanN’s claims—only


                                                4
         Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 6 of 13




covers one sub-line of SuperBeets products). HumanN also does not request in its TRO that

ThermoLife not sue Amazon, send warning letters to Amazon, or negotiate the same outcome of

the UPNE with Amazon on an individual basis. Nor does the TRO relieve ThermoLife of its

covenant-not-to-sue Amazon for infringement of the ’968 patent. And HumanN’s TRO request

does not address other third-party sellers (like GNC) that also were invited by Amazon to the same

UPNE process for Superbeets.2

II.    ARGUMENT

       A.      HumanN Has Not (and Cannot) Demonstrate Immediate and
               Irreparable Harm—the TRO Should Be Denied

       There is simply no “emergency” or “immediate” harm here. HumanN could only be

entitled to a TRO “if it “furnishe[d] specific facts in an affidavit or a verified complaint which

clearly show immediate and irreparable injury, loss, or damage will result to the movant before

the adverse party can be heard in opposition.” See, e.g., Garcia v. Sanchez, 793 F. Supp. 2d 866,

886 (W.D. Tex. 2011) (emphases added). That high burden is far from met here.

       As HumanN admits (Mot. at 3), its initial AUNPE response is not due until April 23. That

response is simply a decision by HumanN of whether to participate or not; there is no action for

ThermoLife to take. Thus, a TRO against ThermoLife would do nothing to alter that deadline.




2
 On an aside, HumanN claims that Thermolife “failed to take any action to prosecute its case.”
But ThermoLife initiated settlement discussions the day after the complaint was filed and those
discussions included prolonging service to help the parties efficiently settle this case. Also,
HumanN claims that it could not meet and confer on its motion, yet counsel for the parties
conferred about other relief regarding the same Amazon UPNE request the same day that
HumanN’s motion was filed. On that ground alone the motion should be denied. See, e.g.,
Navarette, 2020 U.S. Dist. LEXIS 247508, at *2-4 (denying motion for failure to comply with
Local Rule CV-7(i) and “not[ing] how a proper meet and confer process could have resolved this
dispute”); see also Bell v. Scarborough, No. 1:19-cv-1080-LY, 2021 U.S. Dist. LEXIS 40271, at
*3-5 (W.D. Tex. Mar. 4, 2021) (same).

                                                5
         Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 7 of 13




        Most importantly, though, the alleged “irreparable harm” here from lost sales of HumanN

products that the TRO is purportedly required to avoid will not happen for at least several months.

Indeed, HumanN admits the AUNPE would not be completed for several months. (Mot. at 4).

And there is no guarantee that the products would be removed—HumanN merely assumes that it

is a foregone conclusion that the evaluator will find infringement and the products will be removed

from Amazon. (Mot. at 4). An emergency TRO cannot be justified by potential harm that has not

yet begun and will not be completed for months after briefing on a preliminary injunction would

be concluded.

        Moreover, ThermoLife’s participation in the UNPE process, whether on a subset of

products and a single patent (as currently composed), or on something broader, does not create the

potential of irreparable harm to HumanN. The UNPE is not a judicial proceeding, but is rather a

way that Amazon, as a potential defendant to patent infringement actions, devised to resolve patent

infringement litigation between Amazon and patent owners. It is a decision by Amazon on how

to regulate Amazon’s own website. HumanN’s Motion is an attempt to interfere in and frustrate

the business decisions of and resolution of disputes between others and Amazon, and should be

rejected on that basis. Indeed, the heart of HumanN’s dispute here centers on the terms of

Amazon’s decision-making process—not that HumanN’s product could be removed from

Amazon.com (the TRO does not even prevent Amazon from immediately removing HumanN’s

products through the UPNE or otherwise). That dispute over terms of selling goods on Amazon

is a contractual one with Amazon (not ThermoLife) and one that almost certainly must be

arbitrated (and is thus is beyond this Court’s injunctive jurisdiction under the Federal Arbitration

Act).




                                                 6
         Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 8 of 13




       Moreover, HumanN has also failed to show any actual irreparable harm that could flow

from the UPNE. The amount of HumanN’s sales revenue HumanN mentions is not high enough

to establish irreparable harm if it declines—indeed the amount of revenue from Superbeets (the

only product at issue in the UPNE) is much lower. Nor does HumanN account for the simple fact

that customers would just buy the same products from HumanN’s website, or another third-party

website such as Walmart, instead. And any lost sales revenue is not “irreparable”—HumanN can

collect damages from Amazon for any financial losses if it believes that Amazon’s potential choice

months from now to stop hosting Superbeets was wrong or a breach of their contract.

       For all of these reasons, as well as the reasons discussed below in regard to HumanN’s

motion for an anti-interference injunction, HumanN’s motion for a TRO should be denied.

       B.      HumanN Cannot Use an Anti-Suit Injunction to Halt Dispute
               Resolution Between Amazon and ThermoLife

       While ThermoLife is still fully analyzing the unprecedented form of injunctive relief

HumanN seeks, it is readily apparent that the motion lacks merits on several grounds that justify

immediately denying it.

       For example, HumanN’s citation to Kaepa and Karaha indicate that it is seeking an anti-

suit injunction. (See Mot. at 7). But anti-suit injunctions are meant to “protect the court’s

jurisdiction against the need to defer to principles of international comity” and prevent vexatious

or oppressive litigation. See MWK Recruiting Inc. v. Jowers, 833 Fed. App’x 560, 562 (5th Cir.

Nov. 6, 2020) (anti-suit injunctions may also be sought where issues are being litigated in state

and federal court). Fundamental to recognizing this “special application of . . . injunction rules”

is that there is a risk to a court’s jurisdiction by another judicial body. But Amazon is not a

judicial body; it is a potential defendant to patent litigation claims by ThermoLife. HumanN’s




                                                7
         Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 9 of 13




attempt to cast the UPNE as an “extra-judicial” adjudication (Mot. at 5) is simply an attempt at

conveniently artful wording.

       Moreover, as HumanN admits, anti-suit injunctions can only be issued to protect a Court’s

jurisdiction. Here, according to HumanN, the injunction would protect this Court’s jurisdiction to

adjudicate the patent claims. But Amazon imposing contractual terms on HumanN for continued

sales of Superbeets and making the (potential) business decision to remove Superbeets from

Amazon’s website has no impact on this Court’s jurisdiction or practical ability to adjudicate

infringement, validity, or damages. It is simply a business decision by a private third-party to

decide what products it wants to sell.

       In addition, any injunction here would frustrate Amazon’s ability to seek, receive, and

follow advice of its outside patent counsel to potentially stop selling an infringing good. There is

no ground for the Court to interfere with that. Not to mention that Courts should encourage parties

to respect IP rights and settle their disputes. Indeed, Amazon and ThermoLife effectively settled

their dispute over the ’968 patent by agreeing to the UPNE. Preventing ThermoLife and Amazon

from making-good on that settlement would frustrate the “strong public interest in settlement of

patent litigation” that courts should not undermine. Foster v. Hallco Mfg. Co., 947 F.2d 469, 477

(Fed. Cir. 1991). And HumanN should not be allowed to request injunctions from a Court to avoid

contractual terms it does not like. HumanN’s dispute here is with Amazon, not ThermoLife, and

as such must be settled under the terms of HumanN’s contract with Amazon, which appears to

require binding arbitration (an obligation that, under the Federal Arbitration Act, cannot be inferred

with or avoided by a district court’s injunction).

       Aside from the facial absence of a legal basis to issue an anti-suit injunction here, HumanN

effectively seeks to control Amazon’s ability to resolve its internal disputes. If the Court were to




                                                     8
        Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 10 of 13




grant this injunctive relief, it would interfere with Amazon’s ability to reduce the risk from

potential patent infringement matters not just for this case but others in the future as well. Indeed,

if a takedown off of Amazon’s website is “irreparable harm,” any such act by Amazon would

expose Amazon to the potential for immediate injunctive relief and intrusion into its business

decisions. This is both fundamentally unfair and outside the Court’s jurisdiction to enforce anti-

suit injunctions even if Amazon were a court or judicial body. Anti-suit injunctions restrain a party

subject to the Court’s jurisdiction from acting, but do not restrain a foreign court (and certainly not

a private entity). See E. & J. Gallo Winery v. Andia Licores S.A., 446 F.3d 984, 989 (9th Cir. 2006).

       C.      Form of TRO and Bond

       If this Court were inclined to issue a TRO in some form, it should not issue the one

requested by HumanN. That proposed TRO encompasses patents that are not in suit, and thus

clearly beyond this Court’s jurisdiction to adjudicate issues for the patents-in-suit. Moreover, any

TRO or injunction should at least exclude the current UPNE process and Superbeets; not doing so

would result in irreparable harm to ThermoLife, which has already given a covenant on the ’968

patent on Superbeets to Amazon because of the UPNE.

       Last, a $0 bond on an injunction is not adequate to protect ThermoLife’s interests. That

bond amount should be set at the expected amount of profits collected by HumanN on all Amazon

sales for expected term of the injunction, starting on the date upon which Amazon would have

otherwise removed HumanN’s products from its website.

III.   CONCLUSION

       For the foregoing reasons, HumanN’s request for a TRO and anti-interference injunction

should be denied.




                                                  9
       Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 11 of 13




Dated: April 9, 2021         Respectfully submitted,

                                    /s/ Steve Udick

                                    Steve Udick
                                    TX Bar No. 24079884
                                    RUSS, AUGUST & KABAT
                                    5570 FM 423, Suite 250-2069
                                    Frisco, Texas 75034
                                    E-mail: sudick@raklaw.com
                                    Telephone: (310) 826-7474
                                    Facsimile: (310) 826-6991

                                    Marc A. Fenster (CA Bar No. 181067)
                                    E-mail: mfenster@raklaw.com
                                    Reza Mirzaie (CA Bar No. 246953)
                                    E-mail: rmirzaie@raklaw.com
                                    Amy E. Hayden (CA Bar No. 287026)
                                    E-mail: ahayden@raklaw.com
                                    RUSS, AUGUST & KABAT
                                    12424 Wilshire Boulevard, 12th Floor
                                    Los Angeles, California 90025
                                    Telephone: (310) 826-7474
                                    Facsimile: (310) 826-6991

                                    Robert J. Gajarsa
                                    (pro hac vice motion on file)
                                    DC Bar No. 996427
                                    RUSS, AUGUST & KABAT
                                    800 Maine Avenue SW, Suite 200
                                    Washington, DC 20004
                                    E-mail: rgajarsa@raklaw.com
                                    Telephone: (310) 826-7474
                                    Facsimile: (310) 826-6991

                                    Gregory K. Sobolski
                                    (pro hac vice motion to be filed)
                                    CA Bar No. 267428
                                    LATHAM & WATKINS LLP
                                    505 Montgomery Street, Suite 2000
                                    San Francisco, California 94111
                                    E-mail: greg.sobolski@lw.com
                                    Telephone: (415) 395-8035
                                    Facsimile: (415) 395-8095




                                      10
Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 12 of 13




                            William E. Davis, III
                            Texas State Bar No. 24047416
                            bdavis@davisfirm.com

                            Christian J. Hurt
                            Texas State Bar No. 24059987
                            churt@davisfirm.com

                            The Davis Firm, PC
                            213 N. Fredonia Street, Suite 230
                            Longview, Texas 75601
                            Telephone: (903) 230-9090
                            Facsimile: (903) 230-9661


                            Attorneys for ThermoLife International, LLC




                              11
        Case 6:21-cv-00144-ADA Document 26 Filed 04/09/21 Page 13 of 13




                                CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system per

Local Rule CV-5(a)(3) on April 9, 2021.

                                                             /s/ Steve Udick
                                                             Steve Udick




                                               12
